DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to a prosthetic finger, classified in A61F2/586.
II.	 Claims 19-20, drawn to a method for using a prosthetic finger, classified in A61F 2002/6872.
The inventions are independent or distinct, each from the other because:
Inventions Group I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method for using a prosthetic finger can be used to operate a prosthetic finger that features a fingertip connected to the midsection with a flexible material, such as silicone, instead of a hinge joint as claimed in claim 1. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group 1 and Group 2 are categorized under two different CPC classifications and therefore create a serious search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Keith McWha on 11/15/2021 a provisional election was made without traverse to prosecute the invention of a prosthetic finger, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 2, 9, 10, 12, and 14 are objected to because of the following informalities:  the following claims reads “finger portion”.  To improve clarity this should read “fingertip portion”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 reads “wherein the ring is positioned is positioned”. Examiner believes this should read “wherein the ring is positioned”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Claim 2 reads “and ring”. To improve clarity this should read “and the ring”. Appropriate correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the inner knuckles and the outer knuckles". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 3 is interpreted to read on a human organism because it recites “the ring is positioned around the base of a residual limb of the user”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Macduff (US Patent 8,337,568) in view of George (US Patent 2,867,819)
Claims 1 : Macduff teaches a finger prosthetic comprising: a fingertip portion (Fig. 1, distal phalange 1) and a midsection (Fig. 1, middle phalange 2) flexibly connected through a hinge joint (Fig. 3, distal joint hinges 22), a ring (Fig. 1, proximal phalange ring 3) flexibly connected to the midsection by at least one lateral strut (Fig. 3, proximal phalange frame 32), a cable (Fig.4, cable 9) interwoven through the fingertip portion (Fig. 1, distal phalange 1), the midsection (Fig. 1, middle phalange 2)  and the ring (Fig. 1, proximal phalange ring 3); wherein when a user flexes a user’s proximal interphalangeal (PIP) joint (Col. 4, Line 64-66) then tension is generated in the cable (Fig.4, cable 9) and the cable (Fig.4, cable 9)  pulls on the fingertip portion (Fig. 1, distal phalange 1) (Fig. 1, middle phalange 2) and the fingertip portion (Fig. 1, distal phalange 1)  simultaneously to function as a prosthetic distal interphalangeal (DIP) joint (see also Col. 4, Lines 60-66, “to curl and bend the prosthetic finger the user can utilize the natural movement of the residual finger).
Macduff is silent on a torsion spring embedded in the fingertip portion and midsection, the torsion spring configured to allow the fingertip portion to pivot relative to the midsection. 
George, in the same field of endeavor, teaches artificial fingers with springs (Fig. 4, springs 32) having legs (Fig.4, legs 32 & 36) which are embedded in the fingertip portion (Fig. 2, finger element 26) and midsection (Fig. 2, finger element 14), the torsion spring (Fig. 4, spring 32) configured to allow the fingertip portion (Fig. 2, finger element 26) to pivot relative to the midsection (Fig. 2, finger element 14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Macduff with a torsion spring embedded in the fingertip portion and midsection, as taught by George, to hold the fingers in a longitudinal alignment under a yielding pressure (Col. 2, Lines 26- 33). 
Claim 2: Macduff in view of George teaches the finger prosthetic as described above but is silent regarding the method of manufacture. The claimed phrase “3D printed and customized via 3D scanning without the use of a plaster cast” is being treated as a product by process limitation; that is, that the finger prosthetic is made by 3D scanning and printing. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
 Thus, even though Macduff in view of George is silent as to the process used to create the finger prosthetic, it appears that the product Macduff in view of George would be the same 
Claim 3: Macduff in view of George teaches the finger prosthetic as described above. Macduff further teaches a ring (Fig. 3, finger base brace 313) positioned around the base of a residual limb of the user (See also Col. 3, Lines 44-47) and the ring provides stability to the rest of the finger prosthetic by resisting axial and angular displacement (see Col. 3, Lines 36-39, “provides support in the motion provided by the present invention”)
Claim 4: Macduff in view of George teaches the finger prosthetic as described above. Macduff further teaches a protrusion (Fig. 3, anterior phalange hinge 323 secured by middle stud, see also Col. 4 where middle stud is an outwardly protruding stud) disposed on the lateral strut (Fig. 3, proximal phalange frame 32) of the ring (Fig. 1, proximal phalange ring 3) for creating a hinge connecting the ring (Fig. 1, proximal phalange ring 3) to the midsection (Fig. 1, middle phalange 2).
Claim 5: Macduff in view of George teaches the finger prosthetic as described above. Macduff further teaches a protrusion (Fig. 3, anterior phalange hinge 323 secured by middle stud, see also Col. 4 where middle stud is an outwardly protruding stud) aligned with the user’s PIP joint for non-obstruction of flexion of the PIP joint (Col. 4, see also “all of the joint connections described provides the prosthetic finger the ability to curl and move like a real finger”).
Claim 6: Macduff in view of George teaches the finger prosthetic as described above. Macduff further teaches the midsection (Fig. 1, middle phalange 2) further including an arm (Fig. 3, proximal joint hinges 23 with hole), the arm defining a hole for connection with the protrusion (Fig. 3, anterior phalange hinge 323).
Claim 7: Macduff in view of George teaches the finger prosthetic as described above.  The broadest reasonable interpretation of “cut out portion to provide movement clearance” consistent with 
Claim 8:  Macduff in view of George teaches the finger prosthetic as described above.  Macduff further teaches the arm (Fig. 1, proximal joint hinges 23) disposed on an outer portion relative to the lateral strut (Fig. 3, proximal phalange frame 32) of the ring (Fig. 1, proximal phalange ring 3).
Claim 9:  Macduff in view of George teaches the finger prosthetic as described above. Macduff further teaches the hinge joint (Fig. 3, distal joint hinges 22) further including a pin (Fig. 3, rods 8) disposed through the fingertip portion (Fig. 1, distal phalange 1) and the midsection (Fig. 1, middle phalange 2).
Claim 10: Macduff in view of George teaches the finger prosthetic as described above. MacDuff further teaches the hinge joint further including a plurality of inner knuckles (Fig. 3, middle phalange channel 12) disposed on the fingertip portion (Fig. 1, distal phalange 1) and a plurality of outer knuckles (Fig. 3, distal joint hinges 22). disposed on the midsection (Fig. 1, middle phalange 2).
Claim 11: Macduff in view of George teaches the finger prosthetic as described above. Macduff further teaches a pin (Fig. 3, rods 8) disposed through the inner knuckles (Fig. 3, middle phalange channel 12) and the outer knuckles (Fig. 3, distal joint hinges 22).
Claim 12: Macduff in view of George teaches the finger prosthetic as described above. Macduff further teaches the cable (Fig.4, cable 9) anchored with the fingertip portion (Fig. 1, distal phalange 1)
Claim 13: Macduff in view of George teaches the finger prosthetic as described above. Macduff further teaches the cable (Fig.4, cable 9)
Claim 14: Macduff in view of George teaches the finger prosthetic as described above. The broadest reasonable interpretation of “the cable equally anchored” in view of a person having ordinary skill in the art is any cable that is secured on both ends.  In the specification, Macduff further clarifies that the articulation cable is connected to the proximal phalange frame (a part of the ring) and the lower distal surface (a part of the distal phalange). Therefore, Macduff further teaches the cable (Fig.4, cable 9) equally anchored with the fingertip portion (Fig. 1, distal phalange 1,) and ring (Fig. 1, proximal phalange ring 3). 
Claim 15 Macduff in view of George teaches the finger prosthetic as described above and further teaches the hinge joint is actively flexed via the cable. Although the specification of George appears to teach a 90-degree torsion spring in Figure 2 and 4 this is not explicitly taught. Therefore, Macduff in view of George is silent regarding the torsion spring being a 90-degree torsion springs and the hinge joint is passively extended by the torsion spring at a 90-degree angle. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Macduff to have said torsion spring angle be 90 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Macduff in view of George can function as a finger and grasp objects using a torsion springs with a different angle. Further, applicant places no criticality on the range claimed, indicating simply that it will be understood that the torsion spring could be embedded at other angles (instant application, specification, paragraph 0054).
Claims 16 - 18: Macduff teaches a finger prosthetic comprising: a fingertip portion (Fig. 1, distal phalange 1) and a midsection (Fig. 1, middle phalange 2)  flexibly connected together through a hinge  a ring (Fig. 1, proximal phalange ring 3) flexibly connected to the midsection (Fig. 1, middle phalange 2)  by at least one lateral strut (Fig. 3, proximal phalange frame 32); a cable (Fig.4, cable 9) interwoven through the fingertip portion (Fig. 1, distal phalange 1), the midsection (Fig. 1, middle phalange 2) and the ring (Fig. 1, proximal phalange ring 3); wherein when a user flexes a user’s proximal interphalangeal (PIP) joint then tension is generated in the cable (Fig.4, cable 9) and the cable (Fig.4, cable 9) pulls on the fingertip portion (Fig. 1, distal phalange 1) flexing the midsection (Fig. 1, middle phalange 2, see also ) and the fingertip portion (Fig. 1, distal phalange 1) simultaneously to function as a prosthetic distal interphalangeal joint (DIP) joint (see also Col. 4, Lines 60-66, “to curl and bend the prosthetic finger the user can utilize the natural movement of the residual finger) and the finger prosthetic uses flexion of a user’s PIP joint at an interface (Fig. 3, PIP flexes at ring 3 attached to extended wishbone hinge 321 which interfaces with midsection) with the midsection (Fig. 1, middle phalange 2)  to create tension in the cable (Fig.4, cable 9) 
Macduff is silent on a socket formed in the midsection for insertion of a user’s limb, an embedded torsion spring embedded in the fingertip portion and midsection, the torsion spring configured to allow the fingertip portion to pivot relative to the midsection; the torsion spring is a 90 degree torsion spring having a plurality of legs,  the tension compresses the legs of the torsion spring together and forces the device to bend, and when the user’s PIP joint is relaxed the tension in the cable is released to cause the embedded torsion spring to return to a natural position at 90 degrees. 
George, in the same field of endeavor, teaches a socket (Fig. 2, socket 10) for inserting a residual finger. George further teaches an embedded torsion spring (Fig. 4, 32) embedded in the fingertip portion (Fig. 4, finger element 26) and midsection (Fig. 4, finger element 14), the torsion spring (Fig. 4, 32) configured to allow the fingertip portion (Fig. 4, finger element 26) to pivot relative to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macduff with a socket formed in the midsection for insertion of a user’s limb and an embedded torsion spring embedded in the fingertip portion and midsection configured to allow the fingertip portion to pivot relative to the midsection, as taught by George, to allow a user to insert their limb into the socket while having protection and still permitting actuation of the prosthetic (George col. 2 ln. 45-66) furthermore to hold the fingers in a longitudinal alignment under a yielding pressure (George, Col. 2, Lines 26- 33).  
Finally, George appears to teach the torsion spring is a 90-degree torsion spring and when the user’s PIP joint is relaxed the tension in the cable is released to cause the embedded torsion spring is released to cause the embedded torsion spring to return to a natural position at 90 degrees.  However, the 90-degree limitation on the spring is not explicitly supported in the specification
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Macduff to have said torsion spring angle be 90 degrees and return to a 90 degree angle when the cable is relaxed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Macduff in view of George can function as a finger and grasp objects using a torsion 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. Glascow (US Pub 2017/0266020) teaches a body powered prosthetic hand with individually sizeable digits, palm, thumb, and wrist. Thompson (US Pub 2017/0056208) teaches a biomechanically driver prosthetic thumb assembly. Belter (US Pub 2017/0049583) teaches a multi-grasp prosthetic hand with under-actuated fingers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Templeton can be reached on 5712701477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 4115                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771